         Case 2:19-cr-00111-WFN           ECF No. 1056         filed 08/25/21     PageID.7229 Page 1 of 2
PS 8
(3/15)
                                                                                                            FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF WASHINGTON




                                                            for                                    Aug 25, 2021
                                                                                                       SEAN F. MCAVOY, CLERK
                                           Eastern District of Washington


 U.S.A. vs.           McLaughlin, Jr., Michael Edward                   Docket No.        0980 2:19CR00111-WFN-15


                               Petition for No Action on Conditions of Pretrial Release

       COMES NOW Phil Casey, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of
defendant Michael Edward McLaughlin, Jr., who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rodgers on the 12th day of December 2019.

The government requested a stay of the release order, pending review by Your Honor. Mr. McLaughlin, Jr. appeared before
Your Honor on the 17th day of December 2019, who ordered Mr. McLaughlin, Jr. be released from custody on the 19th day
of December 2019, under the conditions imposed by U.S. Magistrate Judge John T. Rodgers on the 12th day of December
2019.

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a license medical practitioner in conformance with Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Michael Edward McLaughlin, Jr. is alleged to have consumed methamphetamine on or about May 25, 2021.

On December 20, 2019, the pretrial release conditions were reviewed with Mr. McLaughlin, Jr. at his residence. Mr.
McLaughlin, Jr. acknowledged an understanding of the conditions, which included standard condition number 9. He signed
the conditions and was provided with a copy.

Mr. McLaughlin, Jr. submitted to a random urinalysis on May 25, 2021, at Social Treatment Opportunities Program (STOP)
which was presumptive for amphetamine and methamphetamine. The specimen was set to Alere Toxicology services for
confirmation. The sample was confirmed positive for the presence of amphetamine and methamphetamine on June 5, 2021.

On June 6, 2021, this officer spoke with Mr. McLaughlin, Jr. who admitted he smoked methamphetamine on or about May
24, 2021.

Violation #2: Michael Edward McLaughlin, Jr. is alleged to have consumed methamphetamine on or about June 25, 2021.

On December 20, 2019, the pretrial release conditions were reviewed with Mr. McLaughlin, Jr. at his residence. Mr.
McLaughlin, Jr. acknowledged an understanding of the conditions, which included standard condition number 9. He signed
the conditions and was provided with a copy.

Mr. McLaughlin, Jr. submitted to a random urinalysis on June 25, 2021, at STOP which was presumptive positive for
amphetamine and methamphetamine. The specimen was sent to Alere Toxicology services for confirmation. The sample
was confirmed positive for the presence of amphetamine and methamphetamine on July 9, 2021.

On July 12, 2021, this officer spoke with Mr. McLaughlin, Jr. who admitted he smoked methamphetamine prior to
submitting his urinalysis on June 25, 2021.
        Case 2:19-cr-00111-WFN        ECF No. 1056      filed 08/25/21       PageID.7230 Page 2 of 2
PS-8
Re: McLaughlin, Jr., Michael Edward
August 25, 2021
Page 2
                  PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                     I declare under the penalty of perjury that the
                                                                     foregoing is true and correct.
                                                                     Executed on:     August 25, 2021
                                                           by        s/Phil Casey
                                                                     Phil Casey
                                                                     U.S. Pretrial Services Officer


 THE COURT ORDERS

 [X ]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                      Signature of Judicial Officer

                                                                         8/25/2021
                                                                      Date
